PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 17/086,706
Filing Date: 2 Nov 2020
Appellant(s): Vlahos et al.



__________________
Alex R. Sluzas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/21/2021.

Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/28/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

Restatement of Rejections
The following ground(s) of rejection are applicable to the appealed claims.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkler et al. (US 20050217045 A1), hereinafter Minkler.
Regarding claim 1 (Currently Amended)
Minkler discloses a sanitizing or disinfecting mitt [Fig 2D-5; ¶125],…, the mitt providing full hand coverage including the carpal area of the hand [¶36 & ¶51, the mitt covers the hold hand which includes carpal areas of the hand] to provide protection against germs and bacteria [¶37; the mitt in addition to being a physical barrier to provide protection against germs and bacteria also has disinfectant or sanitizer to kill germs and bacteria which further provide protection against germs and bacteria], and further comprising:
an inner layer [61] adapted to conform to the human hand [Fig 2D, ¶49 & ¶51], the inner layer formed from an impervious synthetic plastic material [¶57 & ¶128, the inner layer can be polypropylene (i.e. impervious synthetic plastic material)], the inner layer including an upper sheet having a peripheral 
a permeable outer layer [¶57; 60] adapted to conform to the human hand [Fig 2D, ¶51], the outer layer including an upper sheet having a peripheral edge and a lower sheet having a peripheral edge [Fig 5, ¶63; there are two 60 sheets having a peripheral edge], the peripheral edge of the upper sheet and the peripheral edge of the lower sheet along a first edge section and not joined along a second edge section [Fig 5, ¶63];
and a fluid sanitizing composition disposed in the permeable outer layer [¶8-¶10 & ¶37, the second layer is impregnated with a treatment composition for sanitizing].
Minkler may not explicitly disclose in the listed embodiments the mitt including a thumb portion for enclosing the user's thumb and a main body portion for enclosing most of the user's hand other than the thumb, the thumb portion including a thumb cavity.
However Minkler further teaches the mitt including a thumb portion [¶36, "separate enclosure", space for the thumb is provided in a separate enclosure from the main enclosure for the fingers] for enclosing the user's thumb [¶36, "separate enclosure"] and a main body portion [¶36, "main enclosure"] for enclosing most of the user's hand other than the thumb [¶36], the thumb portion including a thumb cavity [¶36, the space provided in the separate enclosure is the thumb cavity].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mitt as disclosed by Minkler to have a thumb portion for enclosing the user's thumb and a main body portion for enclosing most of the user's hand other than the thumb, the thumb portion including a thumb cavity as further disclosed by Minkler. Per MPEP 2143(E), choosing from a finite number of identified predictable solutions, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the finite number of identified predictable solutions are from full covering of the hand [Minkler:  Fig 2D] to a five fingered glove; further the prior art teaches the solution of having the thumb as a separate enclosure from the rest of the fingers.  Therefore, since modifying the mitt as disclosed by Minkler to have the separate thumb enclosure as further taught by Minkler, can be made without any change in the operation of the mitt of Minkler; and in view of the further 
Regarding claim 2 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the upper sheet of the inner layer and the upper sheet of the outer layer are joined along the second edge section of the upper sheet of the inner layer and the second edge section of the outer layer, and the lower sheet of the inner layer and the lower sheet of the outer layer are joined along the second edge section of the inner layer and the second edge section of the outer layer [Fig 5, ¶8 & ¶63].
Regarding claim 3 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the outer layer is formed from a nonwoven material [¶39, ¶59; the outer layer can be a nonwoven material].
Regarding claim 4 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the inner layer is formed from polypropylene [¶57 & ¶128].
Regarding claim 5 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the sanitizing composition includes an active ingredient effective against SARS-CoV-2 [¶90 & ¶94, the mitt can be impregnated with quaternary ammonium compounds, phenolic compounds, hydrogen peroxide, citric acid which are effective against SARS-CoV-2].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkler and as evidenced by E. Patterson, et al., "Methods of Inactivation of SARS-CoV-2 for Downstream Biological Assays," J. Infectious Diseases, 2020:222 (Nov. 1, 2020), hereinafter Patterson.
Regarding claim 6 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 5 wherein the concentration of the active ingredient in the sanitizing composition is effective to kill or inactivate SARS-COV-2 [¶90 & ¶94, the mitt is impregnated with concentrations of active ingredients of up to 80% which are effective to kill or inactivate SARS-COV-2 as evidenced by Patterson].

Claim(s) 1-5 & 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkler et al. (US 20050217045 A1) in view of Held et al. (US 7725979 B1), hereinafter Held.
Regarding claim 1 (Currently Amended)
Minkler discloses a sanitizing or disinfecting mitt [Fig 2D-5; ¶125],…, the mitt providing full hand coverage including the carpal area of the hand [¶36 & ¶51, the mitt covers the hold hand which includes carpal areas of the hand] to provide protection against germs and bacteria [¶37; the mitt in addition to being a physical barrier to provide protection against germs and bacteria also has disinfectant or sanitizer to kill germs and bacteria which further provide protection against germs and bacteria] and further comprising:
an inner layer [61] adapted to conform to the human hand [Fig 2D, ¶49 & ¶51], the inner layer formed from an impervious synthetic plastic material [¶57 & ¶128, the inner layer can be polypropylene (i.e. impervious synthetic plastic material)], the inner layer including an upper sheet having a peripheral edge and a lower sheet having a peripheral edge [Fig 5, ¶63; there are two 61 sheets having a peripheral edge], the peripheral edge of the upper sheet and the peripheral edge of the lower sheet being joined together along a first edge section and not joined along a second edge section [Fig 5, ¶63];
a permeable outer layer [¶57; 60] adapted to conform to the human hand [Fig 2D, ¶51], the outer layer including an upper sheet having a peripheral edge and a lower sheet having a peripheral edge [Fig 5, ¶63; there are two 60 sheets having a peripheral edge], the peripheral edge of the upper sheet and the peripheral edge of the lower sheet along a first edge section and not joined along a second edge section [Fig 5, ¶63];
and a fluid sanitizing composition disposed in the permeable outer layer [¶8-¶10 & ¶37, the second layer is impregnated with a treatment composition for sanitizing].
Minkler may not explicitly disclose in the listed embodiments the mitt including a thumb portion for enclosing the user's thumb and a main body portion for enclosing most of the user's hand other than the thumb, the thumb portion including a thumb cavity.
However, Held teaches the mitt including a thumb portion [15] for enclosing the user's thumb [Fig 1, Col 4, line 13-14] and a main body portion [18] for enclosing most of the user's hand other than the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the mitt as disclosed by Minkler to have a thumb portion for enclosing the user's thumb and a main body portion for enclosing most of the user's hand other than the thumb, the thumb portion including a thumb cavity as disclosed by Held. One of ordinary skill in the art would have been motivated to make this modification to increase the dexterity of the use of the sanitizing mitt by allowing the thumb to move independently from the rest of the fingers/hand (i.e. increasing the number of digits able to move independent from the rest of the other digits to increase dexterity) [Held:  Col 1, line 5-21 & Col 2, line 7-14; Held teaches that increasing the number of separate enclosures for a hand's digits increases the mitt's dexterity during use].
Regarding claim 2 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according claim 1 wherein the upper sheet of the inner layer and the upper sheet of the outer layer are joined along the second edge section of the upper sheet of the inner layer and the second edge section of the outer layer, and the lower sheet of the inner layer and the lower sheet of the outer layer are joined along the second edge section of the inner layer and the second edge section of the outer layer [Minkler:  Fig 5, ¶8 & ¶63].
Regarding claim 3 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the outer layer is formed from a nonwoven material [Minkler:  ¶39, ¶59; the outer layer can be a nonwoven material].
Regarding claim 4 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the inner layer is formed from polypropylene [Minkler:  ¶57 & ¶128].
Regarding claim 5 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1 wherein the sanitizing composition includes an active ingredient effective against SARS-CoV-2 [Minkler:  ¶90 & ¶94, the mitt can be impregnated with quaternary ammonium compounds, phenolic compounds, hydrogen peroxide, citric acid which are effective against SARS-CoV-2].
Regarding claim 7 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 1, the inner layer and outer layer having a three- fingered configuration [Held:  Fig 1A, Col 4, line 13-17].

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Minkler in view of Held and as evidenced Patterson.
Regarding claim 6 (Currently Amended)
Minkler as modified teaches the sanitizing mitt according to claim 5 wherein the concentration of the active ingredient in the sanitizing composition is effective to kill or inactivate SARS-COV-2 [Minkler:  ¶90 & ¶94, the mitt is impregnated with concentrations of active ingredients of up to 80% which are effective to kill or inactivate SARS-COV-2 as evidenced by Patterson].

New Grounds of Rejection
Not applicable.

Withdrawn Rejections
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the Examiner.  
Appellant’s arguments (see page 3, line 22 – page 4, line 13 of the filed appeal brief) are persuasive with respect the rejections under 35 U.S.C. 112(a). Therefore, the 112(a) rejection of claim 1 and its dependent claims are withdrawn.

Response to Argument
Regarding Ground 1
The Appellant claims that:  
Claims 1-6 are not obvious over Minkler and Yang.
Argument: The Appellant states that Patterson cannot be used as in the rejection based on the publication date, Nov 1, 2020, because the instant application, arguendo that this is not considered a factual reference, it is noted that the provisional application provides no support for inactivating SARS-CoV-2 and therefore the claimed subject matter in claim 6 does not receive the effective filing date of the provisional application. The effective filing date of Claim 6 is November 2, 2020, thus making Patterson (dated November 1, 2020) prior art for claim 6. As such the Appellant's arguments are not persuasive.
Argument:  The Appellant claims Minkler does not disclose a device adapted to "conform to the human hand." Specifically, that in the instant application conforming to the human hand is defined as covers the human hand but also provides a thumb section reflecting the actual conformation of the hand. The Appellant claims that Minkler only discloses a cleaning article only covers a portion of the hand and the fingers and additionally that a specific stiffness is required by Minkler. See page 7, line 8 – page 9, line 6 of the filed appeal brief.Examiners Response:  Minkler discloses in Fig 2D a cleaning device that covers the entire hand including the carpal areas of the hand, see ¶51. Minkler further teaches that the device is a mitt, see claim 3, and that a cleaning mitt includes a space for the thumb apart from the main enclosure for the rest of the finger, see ¶36. Therefore, the combinations of the different embodiments of Minkler teach a cleaning mitt that covers the whole hand including the carpal areas and has a separate enclosure for the thumb. This meets the definition of the instant application for conforming to a human hand. Additionally, with respect to the argument that “Minkler’s substrate…must be stiff,” it is noted that the cleaning 
Claims 1-7 are not obvious over Minkler, Patterson, and Held.
Argument:  Appellant claims that no motivation to combine Held with Minkler is provided. The passage cited does not support enhanced dexterity. See page 11, line 13-20 of the filed appeal brief.Examiner's Response:  The rejection of claim one of the combination of Minkler in view of Held has been updated to clarify the reasons for combination, see above. Held teaches increasing the number of digits that can move independent from the other digits of the hand to increase dexterity. Specifically Held teaches that providing one enclosure for the thumb increase the dexterity but is sometimes not sufficient and therefore further teaches adding a separate enclosure for the thumb and the forefinger to provide further dexterity. See Held Col 1, line 13-21 & Col 2, line 7-23. As such the Appellant's arguments are not persuasive.
Argument:  Appellant claims that Held cannot be combined with Minkler as Held describes the advantage of enhancing the dexterity of a cleaning mitt for cleaning 

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        
Conferees:
/ANNE M KOZAK/Supervisory Patent Examiner, Art Unit 3723                                                                                                                                                                                                        
/NICHOLAS F POLITO/RQAS, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.